AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTE

 

This Amendment to Secured Convertible Promissory Note (this "Amendment ") is
entered into as of January 22, 2016 (the "Effective Date"), by and between
TYPENEX Co INVESTMENT, LLC, a Utah limited liability company ("Lender"), and
AVALANCHE INTERNATIONAL, CORP., a Nevada corporation ("Borrower"). Capitalized
terms used in this Amendment without definition shall have the meanings given to
them in the Note (as defined below).

 

A.                 Borrower previously issued to Lender a Secured Convertible
Promissory Note dated May 29, 2015 in the original principal amount of
$252,500.00 (the "Note," and together with all other documents entered into in
conjunction therewith, the "Transaction Documents").

 

B.Borrower has requested to amend the Note as set forth herein.

 

C.                 Lender has agreed, subject to the terms, amendments,
conditions and understandings expressed in this Amendment, to make such
amendments to the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                  Recitals. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Amendment are true and accurate and
are hereby incorporated into and made a part of this Amendment.

 

2.                  Limitations on Conversions. From and after the Effective
Date of this Amendment, and for a period of ninety (90) days thereafter (the
"Conversion Limitation Period"), Lender agrees that the aggregate Conversion
Amount of all Lender Conversions made by Lender during (a) the first thirty (30)
days of the Conversion Limitation Period, (b) the second thirty (30) days of the
Conversion Limitation Period, and (c) the third thirty (30) days of the
Conversion Limitation Period (each such thirty (30) day period, a "Conversion
Limitation Month") (and, for the avoidance of doubt, Lender may submit any
number of Lender Conversion Notices during any Conversion Limitation Month so
long as the aggregate Conversion Amount in all such Lender Conversion Notices
submitted during such Conversion Limitation Month does not exceed the applicable
Maximum Monthly Conversion Amount (as defined hereafter)), determined based on
the date(s) any Lender Conversion Notices are delivered to Borrower, will not
exceed an amount equal to ten percent (10%) of the Conversion Eligible
Outstanding Balance of the Note as of the date of this Amendment (the "Maximum
Monthly Conversion Amount"); provided, however, that if the aggregate Conversion
Amount for all Lender Conversion Notices submitted by Lender in a Conversion
Limitation Month is less than the Maximum Monthly Conversion Amount for the
applicable Conversion Limitation Month, then in the following Conversion
Limitation Month or Conversion Limitation Months the Maximum Monthly Conversion
Amount shall increase by an amount equal to the difference between the Maximum
Monthly Conversion Amount for the Conversion Limitation Month in which Lender's
aggregate Conversion Amounts were less than the Maximum Monthly Conversion
Amount and the aggregate of Lender's Conversion Amounts submitted for

   

 

 

Conversion during such Conversion Limitation Month. For illustration purposes
only, if the Maximum Monthly Conversion Amount were $25,000.00 for a given
Conversion Limitation Month and the aggregate of all Conversion Amounts
submitted by Lender during such Conversion Limitation Month were $20,000.00,
then the Maximum Monthly Conversion Amount for the next Conversion Limitation
Month would increase to $30,000.00. Notwithstanding the foregoing, Lender's
obligations set forth in this Section 2 shall immediately and automatically
terminate upon the earlier of (x) the conclusion of the Conversion Limitation
Period, (y) the occurrence of an Event of Default under the Note or Borrower's
breach of this Amendment or the Transaction Documents at any time after the
Effective Date of this Amendment, or (z) Borrower's failure to comply with its
covenants set forth in Section 4 below.

 

3.                  Prepayment. Notwithstanding anything to the contrary in the
Note, Borrower and Lender acknowledge and agree that Borrower may at any time on
or after the Effective Date for so long as the Note remains outstanding prepay
the Outstanding Balance of the Note in accordance with the provisions set forth
in Section 1 of the Note.

 

4.                  Filing Obligations. Borrower covenants and agrees that on or
before January 27, 2016, it shall have filed all reports required to be filed
with the United States Securities and Exchange Commission pursuant to Sections
13 or 15(d) of the Securities Exchange Act of 1934, as amended, and shall have
ensured that adequate current public information with respect to Borrower, as
required in accordance with Rule 144 of the Securities Act of 1933, as amended,
is publicly available.

 

5.                  Affirmation of Conversion Eligible Outstanding Balance. The
Conversion Eligible Outstanding Balance of the Note as of the Effective Date of
this Amendment is hereby deemed and affirmed to be equal to $125,000.00. For the
avoidance of doubt, the foregoing Conversion Eligible Outstanding Balance
includes application of the Default Effect with respect to two (2) Major
Defaults. Accordingly, Borrower and Lender further acknowledge and confirm that
Lender may still apply the Default Effect with respect to one (1) Major Default
and three (3) Minor Defaults following the Effective Date.

 

6.                  Conditionality of Amendment. Borrower understands and agrees
that the limitation on Lender Conversions set forth in Section 2 above and all
other amendments to the Note set forth in this Amendment are conditioned on and
subject to Borrower's compliance with its covenant set forth in Section 4 above
as well as Borrower's continued compliance with the terms of the Note and the
other Transaction Documents. Borrower further understands and agrees that such
amendment shall immediately and automatically terminate (and be deemed to be
void ab initio for all purposes) and all of the original terms of the Note shall
be immediately restored as if the Note was never amended by this Amendment if
Borrower fails to file all required reports on or before January 27, 2016, as
set forth in more detail in Section 4 above, or upon the occurrence of any Event
of Default under the Note or any other Transaction Document after the date
hereof. Notwithstanding the foregoing, the affirmation of the Conversion
Eligible Outstanding Balance set forth in Section 5 above shall survive any
termination of this Amendment.

 2 

 

7.                  Representations and Warranties. In order to induce Lender to
enter into this Amendment, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

(a)               Borrower has full power and authority to enter into this
Amendment and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Amendment or the performance of any of the obligations of Borrower hereunder.

 

(b)               There is no fact known to Borrower or which should be known to
Borrower which Borrower has not disclosed to Lender on or prior to the date of
this Amendment which would or could materially and adversely affect the
understanding of Lender expressed in this Amendment or any representation,
warranty, or recital contained in this Amendment.

 

(c)                Except as expressly set forth in this Amendment, Borrower
acknowledges and agrees that neither the execution and delivery of this
Amendment nor any of the terms, provisions, covenants, or agreements contained
in this Amendment shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of Borrower under the terms of
the Transaction Documents.

 

(d)               Borrower has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Lender, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Amendment and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. Borrower hereby acknowledges
and agrees that the execution of this Amendment by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

(e)                Borrower represents and warrants that as of the date hereof
no Events of Default or other material breaches exist under the Transaction
Documents or have occurred prior to the date hereof.

 

8.                  Certain Acknowledgments. Each of the parties acknowledges
and agrees that no property or cash consideration of any kind whatsoever has
been or shall be given by Lender to Borrower in connection with any amendment to
the Note granted herein.

 

9.                  Other Terms Unchanged. The Note, as amended by this
Amendment, remains and continues in full force and effect, constitutes legal,
valid, and binding obligations of each of the parties, and is in all respects
agreed to, ratified, and confirmed. Any reference to the Note after the date of
this Amendment is deemed to be a reference to the Note as amended by this
Amendment. If there is a conflict between the terms of this Amendment and the
Note, the terms of this Amendment shall control. No forbearance or waiver may be
implied by this Amendment. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment to, any right, power, or remedy of Lender under the Note, as in
effect prior to the date hereof.

 

 3 

 

 

10.              No Reliance. Borrower acknowledges and agrees that neither
Lender nor any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Amendment and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Amendment, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, equity holders,
agents or representatives other than as set forth in this Amendment.

 

11.               Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party's executed counterpart of this Amendment (or
such party's signature page thereof) will be deemed to be an executed original
thereof.

 

12.              Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 4 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

BORROWER:

 

AVALANCHE INTERNATIONAL, CORP.

 

 

By: /s/ Phillip Mansour

Name: Phillip Mansour

Title: CEO

 

LENDER:

 

TYPENEX CO-INVESTMENT, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

By: /s/ John M. Fife

John M. Fife, President

 

 

[Signature Page to Amendment to Secured Convertible Promissory Note]



 5 

 

